    Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 1 of 23


     :#.- 1.-1'
              ....                                                                           l9-# .5 -îty o-
                                      l(
                                       N
                                       ''7-llf
                                             -
                                             l
                                             tt;N l'1'
                                                     l'
                                                      )1.
                                                        ) S'
                                                           1'z'
                                                              k'1-1.
                                                                   :'S l)lS'l-11l(w''l'(.
                                                                                        -
                                                                                        '()t,
                                                                                            !R'1-
                                          L'Olt-1-1IE D ISTR lC'l'()17C(.     )I.
                                                                                ztJSIFI' IA


          Im 1'1-171) S'I-ATF-S (31JA NIERICA                           t'R15'
                                                                             11NA L N().

                                                                        GrantlJury O riginal

          ROGER .
                1AS()N S'l'(.)Ni'
                                #
                                .,.111..,
                                '                                       18t.
                                                                           1.S.(3
                                                                                -.j'jl00l-l505,l512,2
                             Del
                               kndant.

Case:1:19-cr-00018
Assigned To :Judge Amy B Jackson
Assign.Date :01/24/2019                                    *+++*++
Description:INDICTMENT (B)
Related Case:18cr215(ABJ)                                lN I)1C'l'5'
                                                                    I1.:N'l'

        'l'he(Jralld Jury lbrtl
                              4e Districtol-C-olttlnbia chargcs:

                                                           lntrtlductiqn

                 By in

        Dclnocratic C.ongressionalCalnpaign tu
                                             eonln-
                                             l    ïittcc (%$1)û7
                                                               ,(q
                                                                 ,(''')becanpe avvare tllattheirconlputcr
        systenls had bk-
                       lell col-
                               nproluised by tlnauthorizcd illtrtlsions allcl hired a sectlrity colnpany

        tvtt-
            'klnlpalày l'')t()idelltify theextentofthcintrttsions.
                 (3n orabout.
                            1une 14,2()16,the DN C-- throtlgh Col
                                                                mpany I publicly allnottnced tlnat it

        had bcen hacked by Russian govel-nnncntactors.

                 Froln in ()r around -1uly 2016 through i1) or around N ovel-nber 2016, al) organizatiol)

        (kktlrgallizatioll1''),svhichhad previouslyptlsteddoctlnlclltsstolenby othcrsti-ol'
                                                                                          n tJ.S.pel'
                                                                                                    sons,
        entitics,and the(.
                         J.S.govct-nrnvnt,rclcascë tcnsot-thotlsandsoft
                                                                      '
                                                                      1ocunlcntsstolell1'
                                                                                        -
                                                                                        1.
                                                                                         k)111tlleI)'
                                                                                                    NC
        and the pcrsonal enlail accotlnt of thc chainl-
                                                      lall of the tJ.S,presidelltialcal'
                                                                                       npaigl-
                                                                                             lo#-1-1illary

        (.-
          'Iinton(-t()
                     ?.lil)torl(-'al'
                                    1)I)aigl1'').
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 2 of 23




                   0n or aboutJuly 22,2()16,(-lrganization 1 relettsed doculncnts stolcn t-
                                                                                          1-
                                                                                           (.llln thc



           b.      Between on or abtlut Octobcr 7. 2016 and o11 or abotlt Ntlvenlbcl.7, 2()l6.

                   Organization 1 released approxin:ately 33 tranches of docum ents that had lneelp

                   stolen fron)thcpersonalclllttilttccoul'
                                                         ltk)ftlle (*
                                                                    21illton C'
                                                                              -alllpaign cllairlnal-
                                                                                                   t,totaling

                   over50,000 stolcn doculuents.

   4.      R()GER JA.SON STONE,JR.w as a politicalconstlltantwho Nvorked fbrdecades in I.
                                                                                        T.S.

   politicsand on U .S.politicalcmnpaigns.STON E wasan oflicial()1)thcU .S.presidelltialcalllpaign

   ofDonald J.Trulnp (ii-l'runlp t-
                                  Ntmlpaign''l
                                             -untiIin oraroundA ttgtlst20l5.and nlaintained yegular
   contactvvith andpublicly supptlrtcd tl
                                        ae'1'
                                            ru:1'
                                                lI)('
                                                    -alllpaign tlu-otlghthe2()16 clection.

           D uring the sununcr 01-2016,S'l-()N E spokt to scnior Trulnp Calnpaigll oflscials abotlt

   Organization      and infblnnation it lnight have 1-
                                                      t11(1 thal wotlltl be tlarnttging to tlle (J'lillton

   Cam paign, S'l-()N E Nvas contactcd by'senior 'l'
                                                   runlp C,al-
                                                             npalgn offqcials to illquirkritboutftltul'
                                                                                                      e

   releases by O rganization 1.

           By in oraround carly A.ugust2()16,ST()NE Nvas clainling both ptlblicly and privately 1t
                                                                                                 .)

   have com m unicated w ith Organizatilln 1.By in oraround l'nid-A ugust2016,(lrg.aniztttion 1luade

   a ptlblic statclncntdenying dircctcolnnltlnication with S'1'ONE. Thcrcafter,S'l'
                                                                                  O Nl-(said thathis

   com lnunication w ith Organization 1Ipad occtlrred througlla persollSTONE described usai-llluttlal    v




   friendr''Vigo-bctvveeny''and S'intennediary-''S'1'
                                                    ()Nl!also continucdto colnnhttnicatevvith luelllbcrs

   ol-the'Frtzlup Calllpaign at
                              noutOrganization 1 and its intended '
                                                                  ftllurereleastts.

           A fïerthe 2016 I.J.S.prcsidential clectioll,thc I.
                                                            J.S.l'louse of Itepresentativcs Pernlalleltt

   'Sclcct(N-onprnillee 014Intclligence (çk11PS(-
                                                >l''):the I.J.S.Senatc Sclect(ron-
                                                                                 ll-
                                                                                   nittee t)lllntelligence

   (t$SS(?l'')5alld the l'
                         tcclcrallltlreatlo1-Illvcstigatioll(
                                                            .-*F1
                                                                31'')klptrllctl01
                                                                                -itlult)tlncutd'
                                                                                .              thei1*reslpective
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 3 of 23




    illvcstigations into Itussian ilzterlkrence il) the 2()16 (J.S.presidentialelectiou,h-
                                                                                    .    s'
                                                                                          l'
                                                                                           lic.
                                                                                              ll illtrlutlk!d

    investigating S'l'()N fl's clailns()f-ctllptactvvith tlrgttnizaticpn l.
                                                                     -




    8.      In responsc,STfJ'
                            N
                            '1-
                            . :took stcps to obstruct thesttillvestigaliolls. ,zNll3klllg othcrsteps to

    obstrtlctlhe investigations,ST(-
                                   DN'
                                     I:
                                      ':

                     Nlatle luultiple false stkttttlllcllts
                     '                                                            HIASI7l aboul his intttractitll'
                                                                                                                 ls l'egarding

                     (Jrganization

                    thcsc interactillns;alld

                    A ttclnpted to persuade a xvitness to providc I-
                                                                   alsc tttstilnony 1i) alld vvitllhtlltl

                    pertinentinfbnnation tioln tlle invcstigations.

                                                 (lther RelevantIndividual:

            Person 1Nvasapoliticalcotunlentatoryvho vvt-
                                                       lrked yvith an onlinc nledia 14ttb1icatio1
                                                                                                -ïduriI)g

   thc 2016 U .S,presidelltiai calllpaîgll. làerstlll l spokttregttlarll'Nvith S1-
                                                                                 '
                                                                                 ()N l-
                                                                                      'tllrtttlghtptlt the

   cam paign,including aboutthe rclease 0#- stolcn docunhentsby (lrganization l.
                                                           '
                                                           .




    10.    Person 2 Nvas a radio hostw ho had knowm S'l-t-)N
                                                           .E for nlore than a (lccade. l:1testiluony

   bcforeIIPSCIon oraboutSeptem ber26,2017,S'1-()NE dcscribet
                                                            lPersoll2('
                                                                      witllotltnalllinghi))'
                                                                             .             1)
   as an 'tintel-tncdiary,''tsgo-bctnrecn,''antl'
                                                -bl'
                                                   nutual li-iend''to thc l'
                                                                           tcad oi'(-lrganizati01,
                                                                                                 1 1.

   tbllow-up lettcr to H I'SC.I tlatckl October 13,2017, S'l-()N L' idclhtified I'erstlll 2 by ltanle ltnd

   clail-
        ncd Person 2 vvas the Ssgentleman w'ho continned fbr Ylr. Stone'' that the lleatl

   Organization lhadt$tIellnailsrclatedt()llillaryf-
                                                   'lintonvvhicharependingptlblication.-''
                                                               Backuroulld
                 S'l'()IML-
                          '.-)
                             i(è
                               -'tlt'
                                    ))1'!!.
                                       l' !.
                                          .l
                                           -
                                           ).i
                                             ..
                                              -J!.
                                              ç  ti
                                                  J?!.
                                                 . . !.
                                                      ï ?Nl3!)q!.
                                                       .        !...(
                                                                 -   )-
                                                                    - !
                                                                      g#!J-
                                                                         .).
                                                                           izt!(.
                                                                                is.).!z.-l I)!:!l-iIlj
                                                                                 .- .   -.   .....   c!itl1c (-ttl1-
                                                                                                     ..-.          1I)iligl1
           By in orartlund Julle and -1uly 2()1('
                                                $,S'l-()'           ncd sulnitlr 'Inrttlnp l'gallllaaign otl-
                                                        N I@ itllbln-                                       ieiltls
                                                                                                                  -




   tllat l1c had illlbrlnatitln iltdicatillg flrganization 1 had doctll-
                                                                       nents Nv'
                                                                               lltlsc releah;e vvotlld bc
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 4 of 23




    dalnaging to the Clinton franppaign. -l-l
                                            1c head t)f(lrganization 1 '
                                                                       kvas locatt!d httalIrclcvanttilllcs

    atthcli
          ktladorian Elnbassy in l-ondon,tlniteclKingdon).



    Canlpaign oflicialNvas directcd to cllntat!tS'l'O NL'abotltany adtlitiollall'eleases and Nvhatothcl.

    tlaluaging infbnuation (lt'
                              ganizalion 1 had regarding. the (-
                                                               .1iI'
                                                                   ltoll Calupaign. STt.
                                                                                       )N 1?)therttalker

    told the Trum p Cantpaign aboutpotcntialfuturc l-eleasesofdalnaging nlittcrialby O rganizatiolll,

           ST(-
              '
              INE also correspondcd w itllassociates about contacting (3rganizalioll 1 in order to

    obtain additionaleluailsdanlaging to the Cli:1t()1)C'
                                                        .anlpltign.

                   On orabotttJuly 25,20l6,STONE sentan cnaailto Persoll lMvitl'
                                                                               lthc subi
                                                                                       cctlinc, .




                   'ût-
                      ietto ftheheadof(lrg.anization 1).''Thttbodyt)fthenlessag:read,%-cietto gtllr
                   head of(lrganization 11I'
                                           altEctladorianl-
                                                          llnbassyinl-olltlollalltlgetllltlpcndillg
                   lClrganization l1ernails...theydealvvithFoundation,allegedly.''(-
                                                                                   .
                                                                                   )1,
                                                                                     )01
                                                                                       -aboutthc
                   sanlc day,Persoll

                   tlnited K ingdotn and wasa supportcrofthe Trtlnlp Canlpaign.

           b.      On 01-abotltJuly 31,2016,STCDNE elnailed làerson 1NviththesubjectIille,-bC'all
                   m c M ()N .''

                   linitedKingdoluwtshottldseeItheheadof'(lrganizatioll1'
                                                                        j.''
                   0 n oraboutAugtlst2,2016,Pel-son 1clnailed S-I%('
                                                                   )N E. Person l>/rtlle thathtlNvas

                   currently in Europc andplttnncd to rcturn in (71-arotlnd lnikl-Atlgust, I'erson 1statctl

                   in part,tdNvord is tkiend in elnbassy plans 2 nnore dulnps. (.lne sllol-tly al'
                                                                                                 tcr l'l-
                                                                                                        n

                   back, 2nd il1()c,t.

                   enlbassy''rctbrrcd tt)the head of(lrganization l.Persoll1 added i1-
                                                                                     1tlle sëtlne tllnttil,

                   çt'l'
                       inletolctrnorethanI
                                         wthc('
                                              %
                                              ,lilltol)flancpaigncllairl-
                                                                        nan'
                                                                           -
                                                                           lto beexposedasi1)betlsv
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 5 of 23




                   cnelny ifthey are nl'
                                       jtready to dt-op IIR('
                                                            .
                                                            -
                                                            ..'I-hatappearsto be tlle gallle hackersltre

                   now'abtltlt, 5V()uld nothtlrtto stal-tsuggesting !'
                                                                     11t(t.old,1)lel'
                                                                                    nory bktd,11asstroke-

                   ncither hc n0rshe w ell. 1expcctthatlnucl)ofllextdtlll)1-
                                                                           )ll.
                                                                              4cut
                                                                                 s,stlttiT1g stage l-
                                                                                                    tll'

                   Foundation debacle-''

    l4.    Stat-tillg iI1carly A ugust2016,ttf-
                                              tcr receiving
                                                          . tlle A ugtlst2,2()l(tuslllllilfrtèln Persol) l,

    S'1'ONE m aderepeated statel
                               mentsabotltinforlnation l1e clailnttd to llavc Iearllcd 1-
                                                                                        1-t)1'
                                                                                             n the head of

    Organization 1.

                   ()n oraboutA ugust8.2016,S'l'LIN.
                                                   Lt'atlellded a public evelltatNvl)icllllc stated,êk1

                   actuallyhavecolnrutlnicatedNvith ltlleheadot-(lrganization 1j.1belies'ethel'
                                                                                              lexl
                   trallclle ()1-his tloculnents pertai11to lhe ('
                                                                 rlinton Ftltlndatiol),btlttherc's 1
                                                                                                   ,
                                                                                                   1(.
                                                                                                     )telling

                   whatthe Octobcrstlm rise lnay be.''

                   (311 oraboul.
                               X.ugust l2,2()16,S-11)'
                                                     N lï statcd during an intcrvievsrthathe ys?tts -iin

                   colnlnunicationvvithgî.
                                         helleadof(lrgktllizatiun 1'
                                                                   )'-btltNvas--llotatlibertytotlisctlss
                   Nvhatlhave-''

                   (.
                    )11(-
                        )r aboutA tlgust 16,20 l6,S'I-
                                                     ()N'E statcd dtlring 1
                                                                          .
                                                                          111 illterviesv tllatç-itbecan'
                                                                                                        !e

                   know n on this progran:that l have had sonle back-cllanlleletlllllzltll'ication Nvith

                   ('Organization 1land I
                                        -thchcad of(-
                                                    lrganization 1j.,- lna secolld illterviu'
                                                                                            w'on or
                   abtltltthe salue day, S'l'f)NL'statetltllat l'
                                                                lt!ttcon-
                                                                        u-
                                                                         ntlnicatttd Nvith gthc head ()t-
                   tlrganizatioll 11''and that they'llakl a k'nzutualacquaintallt?e Nvht'
                                                                                        ) is a f'
                                                                                                ille
                   gentlclnan.''

            d.     On oraboutAugust
                   had colnlnunicated Nvitl) the head of (-
                                                          lrganizatitlll 1 thrkltlgh an t-illternlediary,

                   solllcbody s'
                               vl'
                                 1klisa l'
                                         utltuttlfrientl.'-
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 6 of 23




                  (.
                   )n ()r about,
                               /tugtlst23,2(
                                           )16,Perstln 2 askcd S-l-()N
                                                                     '1-
                                                                       '
                                                                       .during a radif? il
                                                                                         ntervit-Nv.

                  çthTou'vebettn intotlcllintlirttctly Avith gtlleheakloft-
                                                                          lrganizatioll1!...,
                  give us any kind of insight'
                                             ? Is tlterc al)(lctobcrsuqll'isc IlttI
                                                                                  )llttllillg'
                                                                                             ?'' S-I-(-
                                                                                                      )N.1.
                                                                                                          :'

                  responded,Stq/ell,firstofall,ldtln'tNvantto intilnate i1-
                                                                          1lll'
                                                                              1.
                                                                               y'svay tlèat lctyntrolor



                  npttttlalfi-iend,sonlebtldy w'
                                               e both trustal'
                                                             ld thcrcfore Iallta retipicntofpretty gotpd

                  infornnation.'-

           Bcgiluzing (714 ()r aboutA ugust 19, 20l6, S'l-()NF:cxclltulged wfittcn ctllïlnlunicatillns,

    inclttding by tcxtnlessage and clnail,vvith Pcrson 2 about (lrganization 1 and Nvllatthc hcad ()t'

    Organization 1 planned to do.

                  0n 01-abotttA ugust l9,2()16,Person 2 sent:
                                                            4textnlessage to S'l-()N E tlltttl'eatli!1

                  Part,dt1'n1going.to haveg
                                          ,theheadof(-
                                                     lrganization I1onlnyshovvnext'i'Ntlrsday,''
                  On or aboutA-ugust 21.2016.

                  writinginpart,t:lhavctthehead()f'(Jrganization11on'
                                                                    I'htlrsdaysol:11)eolnplctcly
                  tied ttp on thatday.h'

                  ()n orabotltA tlgust25,2016,thc hcad ()f'(lrgallization 1yvasa gttest011l'ersoll2's

                  radio show forthe t-
                                     irsttiluc. (31)()1.aboutA ugugt26,2(.
                                                                         )16,Person 2 scnta text

                  nzessagc to S-1-('
                                   .
                                   )NE tltatstatedsiçItllcheatlol-Organization 11talkgedlabt'tltyou
                  Iastnight-'' S'I-('
                                    .
                                    )'
                                     N E aslted vvllatthe llead of('
                                                                   lrganizatilln Isaid,lo u'hieh Pcrson 2

                  rcsptlndcd,dèl-le (1idn't say anything bad vvc yvere talking abotltlloyv the l't-ess is



                  ()n orttbotlt-
                               August27,2()1(7,I'erson 2 senttcxtltlessagk:sto S'l-()N l4
                                                                                        -tllatsnitl,tb'
                                                                                                      hN'
                                                                                                        e




                                                     6
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 7 of 23




              ktg'l-heheadof-('
                              lrgallizatitdlll)haskryplonitttolAlIillary,''
              ()11oraboutScptclnbcr18,2()16,S7'
                                              O N'L.senta tcxtlnessagtt!t)Persoll2 tllatsaid-

              $:1a1
                  4,
                   1e-nlai1inguarcqucsttopëtssontot
                                                  -thchead01*(lrganiztltioll11.'-


              n1easyotlrconnectiontoI
                                    -tllcllcadof-Clrganization lJyoul-tatlonttbtltbrethatyott
              refel-rcd to-''



                                Iàerson 2 an article yvitlpallegations agaillsttlpell-klandidate (.'lil)t()1'
                                                                                                            1

                                relatetlt(
                                         .)l'
                                            ltlrscrvice as Secl-
                                                               etary (
                                                                     7fState. S'I-
                                                                                 ()'
                                                                                   N 1'
                                                                                      t
                                                                                      )slated:bkPlcase

                                l
                                '
                                tsk ltheheadoftlrgal,izatioll11fbl'anyStateorIIIk('
                                                                                  .e-luailfroln
                                Augt1st 1() t() yttlgust 30.
                                                           - partictllarly on Fxugust 2t), 2()ll that

                                l'
                                 nentionIthesubjectofthearticlel01.etllllitnllthisllltrrtttive.''
                                On or abottt Septenpber l9.2()16,S-l
                                                                   R-)N I-.
                                                                          'texted l'ersol
                                                                          -             : 2 agaiI),

                                writillg,tûl3asslny l'
                                                     aeqsage ...lo lthehttaclot'('ll'ganization l1.''
                                Person 2 respondekl,%'1 did-'' (.
                                                                1
                                                                ,11or abtlut Septelnber 20,2()1t),

                                Person 2 forwardetlthercqtlestto a liiend Tvho w-
                                                                                asan attorlley Nvitl)



                                copled S'I'
                                          (IN 1-(on the forNvardcd cnpail.



              photograph o1-Person 2 standing outsidethe ls-cuadoriallF,lllbassy il1l-ol'
                                                                                        1dtlllNvllere

              the head of('
                          .
                          'rg.:
                          )   .
                              11,
                                1izati(h11 1w'
                                             aslot-ated.
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 8 of 23




                  f.
                   )n (11-about klctober 1,20 16,Nvhich B'as a Sattlrditj',l'ersoll2 selltF(-1-
                                                                                              ()N 1
                                                                                                  '7
                                                                                                   - t
                                                                                                     tlxt

                  lnessages thatstated,Kkbig nc'
                                               w s Nvcdnesday ...llovv lnl.
                                                                          'etel'
                                                                               1tltldoll''
                                                                                         tk'nov: l'
                                                                                                  tltx. . .

                  I'
                   lillary's calnpaign w illdic thisNvcek'.'' ln the daysprccttklillg these l'
                                                                                             nt-ssêtges. tltks

                  press had repllrtetl that the head ('f (Jrganization 1 plallned to I'
                                                                                      nakt! :1 publitl

                  announcel'
                           nelltol'
                                  lo1'abottt'1'
                                              ttesday,(lctober4,2016,vvhich vvasl-cptll
                                                                                      -tl.
                                                                                         )d t()l3e tlle

                  ten-yearanniversary 01-the founding k)f(lrganizatioll 1.

                  ()n ()1-aboutflctobes2,2016,S'l-()Nltenpailcd Pcrson 2,vvith tlle subjectlinc


                  anticipated Tuesday announcclncntduc to sectlrity concenls.'' làerstln 2 respended

                  to S'l-()N'E tthead fake.'g

                  ()n or aboutthe sanae day,(lctober 2-2()16.STIINE texted l'ersolè2 :111(1ask'cd,

                  kïllid t
                         'theheadof(lrganizationlIbac,kot'
                                                         f.''(314(3rabottt(.
                                                                           lctobcr3,2()l6,llerslln
                  2 illitially rcsponded,-%lcan'ttaltk1about                 zkftttl-ftll'
                                                                                         tllercxcilallges Tvitll
                  SR-CA'
                       NIR,Perslln2gaid,$%lthinkit('lson1b1-tolnon-oNv-''l'erson2ltdkled latertllat
                  day,kiflf-
                           ftheItceordlIillaryantlherpuoplearcdoingaftlll-tloulnpresstht-ytA.8'
                                                                                              t.1
                  keep I'theheadof(lrganization 11t-
                                                   rolu lnakingthcnextduntp ...-l-hat'sall1call
                  tellyou on thisline .,.Plcase leave m y ltalue outofit.''

          ln or arotlnd O ctober 2()16, S'
                                         lt3NL' l'
                                                 lladc statttl'
                                                              llents abotlt (lrganizatiol1 1's future

   relcascs,includiag statelucllts sil
                                     nilartkJthosc thatPersoll2 luadc to hitn. 1-
                                                                                .ofktxtuupte:

                  ()n orabout(lcttllltl
                                      rl-3,2()16,S-I-()N 1-Nvrtltt'
                                                                  lto a sltppt)rtel-il'
                                                                                      lvolved vvith the'l'rtlnap

                  Canlpaign,ttspllk-e to l'
                                          ny fricnd in lvontlon lastnigllt. *1'l'
                                                                                le pttyltlad isstillctllllil1g.'-

                 -Also on or abotlt(lctober3,21
                                              )l(),S'l'
                                                      (-)NL7reccived :11,
                                                                        1elnaiIl-
                                                                                1-0flla relptlrterNvl
                                                                                                    4tl

                  hadcolulectiotlstoalligll-rallk-illg-l
                                                       -'
                                                        rul11;)Cl
                                                                '
                                                                -allLpaigllk'l-l-it:ilt1tllatasked,k%gllnt!helttl


                                                       8
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 9 of 23




                 ot'(-)t.ganizlttitln 1) vvhat'she got? 1-1t
                                                           a.
                                                            pcit'sgootl.-' S'
                                                                            l'
                                                                             ()N 1-
                                                                                  .
                                                                                  *rcsllolltled i1'
                                                                                  :               1part,
                  (
                  '$ltis.I'dtellfthehigh-rank'ing'I-
                                                   l-tlll'
                                                         1p f'
                                                             ran-
                                                                tpaigl)off
                                                                         seittlllptltI)et'
                                                                                         Ioesn'tcal1lll
                                                                                                      .
                                                                                                      e

                  back.''
                  (3n (.
                       31-abotlt(lctobcr4,2()16.tlle head ofl.
                                                             3l-ganizatitdn Il)eld ttplvsscontbrence

                  butdid notrelcasc any t'
                                         tev'
                                            v llpatefialspttrtaillill.
                                                                     g to tlle L-
                                                                                'li1t(k)I1(-rztlllllaigrl' Sllortll'

                  ahcrkvards,S-l-(.
                                  )N.
                                    E reccived an etnail troln thc higll-l-ank.ing Trulnp C'unlpaigl)

                  ofïicial itsking about tllc stattls (,f ftlturc rclcascs b)'(-lrganizltlitln           STI'
                                                                                                            .
                                                                                                            )NI:
                                                                                                               '

                  ttnsBrercdthattheheadof('
                                          lrganization lhad81t'lslerioussectlrityconcel'n',tltttthat
                   Orgmlization l would relense '-a ltla
                                                       .d every ïveek going lblavard.''

                   1'attu-thatday,01-
                                    1oritbotlt(lctober4,2()16,thestlpptlrtttrinvolveklq&itl'
                                                                                           1thkl'
                                                                                                l-rulllp
           d.
                   CanApaign asked S-1-()h
                                         '7bz
                                            'via tcxt n-
                                                       tessage i1-he lutkl''llearl
                                                                                 -tl1l
                                                                                     '
                                                                                     tnlzllllllv l-
                                                                                                  l'tlnl
                   l-()nt1()n.-' S-lf)'
                                      N.12 replietl AsYcs - '
                                                            kval'
                                                                ytto talk 01'
                                                                            1.a secure line -gotq?1)ttts:t1)ln'7
                                                                                                               .'-
                                        ê         :

                   S-l-()N E subscquentlj'told the supportel-thatl'
                                                                  nore lmaterialNvotllklt)e l-eleased alld

                   thatitNvotlltlbe datuaging to tl'
                                                   le C'linton C'
                                                                .anqpaiglè.
           O )1orabouttlctobcr7,20l6,tlrgallizatiol)1rclcasetlthe lirstskttofttlnëtilsstolen fionlthe

    Clinton Calupaign chairman. Shortly after Organization 1's rclcasc,an tlssociate ofthe high-

    ranking Trump Canhp.aign oftscial sent a text I'
                                                   nessage to STON lt'that rettd -'Nvell                          111

    subscqucnt convcrsations w ith senior '1*
                                            1-t11111) Canlpaign oflscials, S'1-()N E,elaillltrd cretlit tbr

    having correctly predicted the tlctober7,2(.
                                               )l6 release.

                                                   1w lllvet
                                                 -1-
                                                   ..      itigi
                                                               lttslp.
                                                                     j.
                                                                      q
     18.    l1lor around 20l7, governlnent (,l-licials publicly t1
                                                                 'isclosctl i1-
                                                                              1vestigatitllès illtt
                                                                                                  7 lttlssial-
                                                                                                             ï
     illtertbrcnce i$3the 2016 t.
                                J.S.presidentialelcctiolland possilnle li1-
                                                                          1kstt)illtlivitltlalsassklcialed witlà

     thc canlpaigns.
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 10 of 23




          ;.         t'
                      311t)rktbotltJalluttry 13,2017, tlle chairl'                               '
                                                                 nan and vit:e cllailnllal1t)f-SS('Iallllotlllced
                                                                                                 ....




                     the com lnittce n'ould conduct an inquiry that ïsxlulkl investigate, al-
                                                                                            nong othcr
                 things,any intelligence rcgarding linkgbetvveen Ittlssia and indivitltlals assoeiatcd

                 Nvith political canapaiglls, as Nvell as

                 lneasures-'directcdagainstthc United Statesin conllectiollNvill'
                                                                                1tlte2()16 elcctioll.

                 0n o1.abtlut January 25, 20 17, the chainnan and rartking lneluber of HIIS(?I                 ,




                 annottnced thatHPSCIhad bttttn conducting an inquio'sim ilarto SSC 1's.

                 On or abouts4arch 20,2017,thc thcn-director of thc I7B1 tcstified at a HI'S(.'I

                 hearing and publicly discloscd thatthc r'B1was lnvestigatillg ltussian illterfl-rence

                 in the 2()16 election alyd possib1e lirlks and coordination bctsvcel) thc 'l'rulng

                 Calnpaign and the l'
                                    lussian govttrnnpent.

         d.      By in oraround August2()l-1,new'
                                                srcportsstatcd thata lktlertttgrandjury had
                 opcncd an invcstigation into lnatters relating to Ilttssian governnqent cfforts to

                 interfel'
                         c in thc 2016 eleutioll,incltlding possible Iillks alld ctlordillatiollbetvveell

                 the 'l'
                       rulmp Cam paign and the Russian govelmm ent.

                                    S'I'O N I('SFalqe Textim onv to H PSCI

         ln or around M
                      ' ay 20 17,HPSC-
                                     'I senta lcttcr rcqtlcsting that S'l'()N 1(voluntarily appcar

  beforc the com m ittee atutproduce:

                 h.ny docunlcllts, recortls, electroltically sttlretl illtkll-luatitll)
                 .

                 incltlding c-l-
                               nail, cotnnltlnication, recordings, data and tallgible
                 things(illcluding,butnotIinliled t(),grap.hs,charts,photographs,
                 inpagesand otllcrdoetll-nents) regardless of forlll,otllertllallthose
                                                    ,

                 vvidely availablc (c-g.,nesvspaper articleg) thatreastlllably cotlld
                 lead to thediscovcry ot'any factsNvithin thcinvestigatitlll'spublicly-
                 afm otlnced Parallleters.
  (.
   -
   .)
    11or about M ay 22,20 t7,S'1'(3Nl-
                                     !
                                     '
                                     ,caused 24letter to be sttblnitted to l-
                                                                            1i'SC Istatilhg tlhat:-M r.



                                                        10
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 11 of 23




   Stone has l1t)docunlents,records,or electronicall)zstorcd int-
                                                                orn'
                                                                   tatitll), regartlless ()1-1-(11-n:,olller

   than thosc svidely available thatrcasonably ctltlld Iead to the discovcl-
                                                                           y ofêtny facts vvitllin tllc

   invcstigation'spublicly-aluzotlnccd paranxetersf'           .




   2O,

   parto1-the colnnlittcc's ongoing invcstigation. In his opening statel
                                                                       -nent,ST()N l-
                                                                                    istated, ii-l-hese

   hearingsareIargttlybasetlonayetunprovcn allegation thattheRussial)stêtleisrespollsiblttft)!
                                                                                             -tllt
                                                                                                 :-

   hackingofthcDNC andIthcClintonCampaignchairnaal)1andthctransfcrofthatinfonuationto
   I
   -tlrganization 11.''STCIN19furtherstatedthat b'Il'
                                                    nlenlbersofthisC-
                                                                    dolnnlittee''had'uadecertttin
   'tassertions againstrne,which 14.
                                   :1.
                                     1stbc rcbuttctlllttt-
                                                         t today,''Nvilikrllineltlkletlt*(tl
                                                                                          .llt c'
                                                                                                hargethatl
   knew inadvanceabout,andpredictedythehac.
                                          kingofClilltoncalnpaignchail-l
                                                                       v
                                                                       nt'
                                                                         tnl's)elllttil,Iand'
                                                                                            l
   thatlhadadvaneedknourledgeofthesourceoractualctlntentoftl4cIltlrganizatitln 1Jdiselostlres
  rcgazding Hillary (-
                     llinton.''

           ln the course of his IIPSC'Itestinlolly,S'l()N 1-'
                                                            .l'
                                                              nade dcliberately l'
                                                                     .           alse al'
                                                                                        1d lnisleadillg

  statelnents to the conplnittee txlncerning, alnollg tltller thillgs, llis ptlssessitllt o1'doctllllents

  pertincnt to l'IPS('
                     -l's investigation; the sourcc for his early Augttst                                 stateluents abottt

  Organization          requests he m ade fbr intbnnation fionp the head of Orgallizatioll l; his

  conpm unications w ith his idcntifscd intennediary'
                                                    , and his colnlutlnicatitlns w'ith tllc Trttlllp

  Cam paign aboutO rganization l.
                                                                                                 '
              ''j l.
     S'l'()N j'
              .  .  (.
                     Iït
                   - .l-,
                        l(.
                          4.
                           41tl .. islci!
                                       -tli114)'l#sti!n('
                                                     .  ?
                                                        .!
                                                         Jy.
                                                           -,
                                                            A.-b
                                                               -.p4
                                                                  ,1
                                                                   . .-1ijl7J)t3)-
                                                                   t..
                                                                     1          .i<.
                                                                                   s.
                                                                                    -
                                                                                    s-
                                                                                     iJ-).!)--t)qll
                                                                                      .       --
                                                                                               .   )
                                                                                                   .
                                                                                                   ).
                                                                                                    J-
                                                                                                     !g.
                                                                                                       t.
                                                                                                        !ll).
                                                                                                            ç11tsl'sp'ti!
                                                                                                                        ).
                                                                                                                         q!
                                                                                                                          -
                                                                                                                          '
                                                                                                                          .4Jt)
                                                  IIPS(-'I's 1IlvestigatioI)

  22.      1.
            )urillg his 1IPSCI testilnony, S'1'()N
                                                 ''E u'
                                                      as asketl, ikS() yotlllavtt rlt)cnlktils to itllytjlltt

  concerning.the allegations of hacked doculnents ..,oral'
                                                         ly disetlssions yotlhave 1
                                                                                  a:l(1 xvith tllirtl            .




  pal
    cics abt'llt I1he l'
                       leatl ()t-('
                                  lrgallizatiol
                                              l
  svllatsoever,any ltind o#'thatllatktre'
                                        -
                                        /''S'
                                           .l'(3N l-
                                           %       #falsely and lnisleadingly anssvered.kt-l'httt1
                                                         -                                       -scorrert.
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 12 of 23




     tt()m y kntlurledge.*'
   No'

          ln trutlland i14 f't
                             '
                             tct,S7-IIN E had scntantlrcceivcd nunlerous clnailsand tcxtnpessages
                                        .




   during the 2()16 canlpaign in w hich he discussed (lrganizatioll l, its llead,and its possession 01-

   hackcdelnails.Atthetill'
                          leofhisfhlsetestilnolll?- STIINI'Iu/asstillillposscssitlllot-lllttlty ot-tht
                                                                                                     tse
   cnlailsand textnzcssagcs, including:

          a.      Thc enlail 1-
                              1-01.
                                  1.
                                   '
                                   1S'I-(JN.E to Person 1 01,
                                                            .
                                                            101-aboul July 25, 21)1(7lhat rcad iI)part-

                  ttGetto gthehcadofOrganizlltion 11Ialtlr'cuadflrian Enlbassyil'
                                                                                lI-ondol'
                                                                                        litntlgttt
                 thepcnding gflrganization 1)enlails...tlleydealNvithFoundatioll,alleged1/,''-,          .



                 '
                 Fhc clnttil1-
                             1-0111S'1-()N lï tt)l'ersoll1o11()1.ttbklttt.1tlly 31,2()16 tllatsaid allassklciate

                 ofPerson 1'%shouldscelthcheadof(lrganizatioll1j.'':
                 Thc elnailfronlPcrson 1 to S-l-()N 1'
                                                     -()11orabtlutA tlglIst2, 20I6 thlttstaled in part        .



                 $$W ('
                      )rd is f-
                              ricnd in enlbassy plans2 luore dtllnps. ()ne sllortly afterI'1'
                                                                                            n back. 21-
                                                                                                      1(1     .



                 in Oct. llnpactplallned to bc vcry dal
                                                      n aging-'t;

                 Dozells oftextn'
                                lessagcs and tlrtlttils, bcgîTlnillg on oraboutA ttgttst 19,20l6 itlltl

                 continuing thnlugh the election, betwcen S'I'ON E ankl Pcrson 2 in which thcy
                                                                          .




                 discttssed O rganization 1 and tht!head ofOrganization l;

                 -1'he elnailfronlSTO NE on orabllkttO ctober3. 20 l6 to thtlsupporterinvolveklNvith

                 the 'l'
                       rulmp.(J-
                               'al-
                                  npaign,svhiei)read in part,ktspoke to luy friend i11Lolltlon lastlligllt    .



                 'l-he payloat.
                              tis stiltkrol'
                                           niy'
                                              3g-''-
                                                   , ant
                                                       l

                 'l-l)c cnlails on or about (lctobcr 4, 2016 betsvcen S-
                                                                       11)NL-
                                                                            -and tllc lligll-rank'ing

                 lmenaberofthe Truznp Calupaign,including ST(-)'
                                                               N 11
                                                                  '
                                                                  .'
                                                                   s statelrentthatt-lrgatlization

                 1'
                  w ould rcleasc(ta load ttvet-y Nvcttk going lbrward-''




                                                      12
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 13 of 23




   24.     By fa
               .lscly clailnillg thathe had 1'
                                             t()elnailsortextlrttssagesin 1)igpossttssi(11.1tl):t1rcf-
                                                                                                     errekl
                                                                                                         .



   to thc hcad ()f(lrganization 1, S'
                                    1'()N l.
                                           :,
                                            'avoided providing a basis fbr lII'SCItt)stlbpoclAa records

           possessitln that cotlld have shoNvn tllat otllcr aspects of'his tcstit-
                                                                                 tlolly s'
                                                                                         secrc l'
                                                                                                alse ttnd

   ntislcadillg.

         S'I-(-
              )Nl:
                 '1sl7l
                      ;.lscItl1tlN1isleadillkt-1'csti111()ny zïllotltlIi:1:'al-ly ,Atlf
                                                                               .      -
                                                                                      tJJJJl().
                                                                                    ...       t
                                                                                              -!-
                                                                                                .
                                                                                                !S(.
                                                                                                   j
                                                                                                   .
                                                                                                   !1q!).).ç.!.!.!.F@
                                                                                                             .



           During his H PSC I testim eny on o1-about Sctptelubor 26, 20l7, STON E was askcd

   cxplain hisstatelnentsin early A.ugust2()l6abotltbeil'
                                                        lg in contac,tw itl)thc lzead o1-(7rgallization 1.

   S'l'()'
         N.F,'
             vvas spccitically asked abotlthis stateluellton oraboutA ugtlst8, 20l6 lhat-b1:vttactually

   colnlnunicatedvvith(thehead01'
                                .
                                -()rganizatitln 11,1-asur
                                                        cllashisstatenlent():1()rabtltltrNugtlst12                       .




   2016thathewasitinconllnunicationvvithIthchcadol-(lrg.anizatilln 1)''btttNvas'Cnot:ttlibertyto
   discussw hat1havc.''

   26.     S-1-()N I-
                    !
                    '
                    ,rcspondcd thathispublicrefereltcesto llaving a lllealls()fcolltatttillg ()rgallizatioll

   1rcfen-edexclusivelytolliscontactwithajotlrnalist,B'hoS'l'(.
                                                              )NI:
                                                                 'describedasat'go-betvveen.as
   an interlnediktry,as a fnutualfricnd'lofthc head ot'
                                                      -t3l-gêllli7a
                                                                  .tioll l, S'I'
                                                                           .   (-)N I'
                                                                                     -slated 11-
                                                                                               111he llsketl

   thisindividual,hisintermcdiary,kito conf'
                                           irln Nvhatj-thchead of(.
                                                                  )1.
                                                                    ganization 1)hal'd)tnvetcd,
   hilusclf,onJuly21st,thathehaldltheC-lintoncl-
                                               nailsandthathcgvvoulcljpublisllthel'
                                                                                  n.'*Sl-IDNI'
                                                                                             .
   fttrthcr stated that the intertuediary 'iwas stllle
                                                     leonkr kllevv llatt itltervievved gtlte head of
   Ofganization1j.AndItmerelysvantedconfinmationofNvhathehadtvveetedonthe2lst-''S'l'(IN(:
                                                                                        '
   declined to te11H 1>S(?1the nalne (''
                                       t'tllis'*interl-
                                                      ncdiary''l
                                                               ntltprovided :
                                                                            4desttripti()1-
                                                                                          lin llisteslilutèny

   thatwasconsistcntvvith Pcrson 2,

          (311or about (Jtltober I3,20l7,S'l'
                                            C)NI( causcd a lct-
                                                            - ter to be subnlitted to lIi3S('l tllttt              .,.




   kdentit-ietlPel-soll2 17/'nalue as tlïc tkgelltttunktl)Nvllo colll-
                                                                     irlned for h.
                                                                                 1r. Sttlne-sthatthtthead of

   Organization 1had':'tellmailsrelatekltt)1lillaryCrtinton'
                                                           svhiktharependingpublieation.'''
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 14 of 23




   28.      S'
             1'
              ()l
                N l-
                   !'sexplanalioll()fhis >&ugtlst2016 stateluenlsaboutconunullicatillg Nvitl-
                                                                                            ltht
                                                                                               ?llcad

   ()f(lrganization 1Nvasfalseand lllisleadillg. 1l1trutl)alld il1f-
                                                                   actstlle15l'sttillle l'el'
                                                                                            sk
                                                                                             'lll2 illteryriesved

   thehcad (71*(lrganiztttioll1w'
                                as0l4orabout-
                                            Augt1st25, 2()16,af-
                                                               terS7-()'
                                                                       N 1ï,l'
                                                                             ïr
                                                                              la(le l1isz
                                                                                        4tlgtlst8 and       .




   ztugust 12, 2016 ptlblic staterncnts Sil'nilarly,     .




   statclucnts,S-l'()N E had directcd llcrson 1- notPcrson 2-.to contactthehead of(lrganization l                                       .



   An(IPcrson 1 notPerson 2--.
                             -had told STL'
                                          IN E i11advanee ofS 1'
                                                               (3N E 'sAtlgtlst: al1(IA ugust 12,

   2016publicstateluelltsthat-tgw'ltv
                                    ll'd isti-iclldi11elllbassyplalls2luoretlulnI)s,--illclutlingoneill
  O ctobuv. A tno tilne did STONE identif-
                                         y Person 1 to 11PS('-l as another ilèdividual S'l'
                                                                                        - ()Nl1'                                  .




  contacted to scrve as a -lgo-bctween,'' 'tinlcrluecliary,'' or othcr sourcc of intklrlnatiol) frol'
                                                                                                    n
  Organization           S'
                          1'()N l( also ncver discloscd his cxchltnges vvith Persoll 1 Nvhen answ,erillg
                              .




  lIPSCI'S qucstioning aboutS'l'(-
                                 )N 1-
                                     .-
                                      .%s Augtlst8 alld A ugtlst 12,2016 statclnellts.
                                            .




   S'l'(.
        )Nlu
           '
           ;''s 14'
                  11lse aq(151isleadil1y'  l'çt;til110l1N, z-NJ
                                        .. '         -        .
                                                              )
                                                              y).
                                                                t.p
                                                                  t.-
                                                                  .. l$ç.
                                                                       . !1p.çy!.
                                                                                !.-l-.-l!?N/1k
                                                                                ,
                                                                                .            .
                                                                                             (
                                                                                             J.tçr
                                                                                        ..-- -   --
                                                                                                  1t
                                                                                                   ?-!)-1
                                                                                                        .!11)!-
                                                                                                              .
                                                                                                              !!.
                                                                                                                1
                                                                                                                .qy(.
                                                                                                                    i
                                                                                                                    4?!)...
                                                                                                                      .   1
                                                                                                                          .
                                                                                                                          i.î41p-!1!
                                                                                                                              .    )ç
                                                legflJ)f(')(-
                                               l-            -..
                                                               gj:
                                                                 )!.
                                                                   )izktluij)p 1
                                                                           .




  2t
   ?.      During his IIPSC-I testilnony. S'
                                           l'
                                            ON'1-2 Nvas askcd, -tt%'lllat Nvas tlltr extcllt ()1-tlle
  comnnunicationwithjtheinternaediarylf?'' S'i'()NLtreplied,%tlasketllliln to colliinu ...tilatthe
                              -




  tweetot-(thehtadof(lrganization 1)ofthc2 lstNvasaccul-ate, thatthey dittin facthuve .. Hillal'y
                                                 .                                                                        .



  Clintollcluails alld thatthcy n'ould relettsc theln.'-

  intennediary1tt)comn-
                      lunicateanhcthingclsctoI
                                             lthcllcadot-Organization I1?-3S'1'
                                                                              ()Ni:
                                                                                  'l'
                                                                                    alselyand
  lnisltadingly rtspondcd,CtItlitlnot.'' S''
                                           l-ONE Nvasthen asked, ti
                                                                  tlid youaslkltlle illterlllekliltry)t()
  do anything on your osvn behalfp'' S'1-()N E falsely and lnisleadingly resptlntled, 'i1did llot--'

          In truth and in fact,S'I-(-
                                    )'
                                     N 1k
                                        )directcd htlt1-
                                                       1llerstl'
                                                               n 1 llntlIàersoll? to J7llsson retltleststo tl)e

  llcad of(l1-ganization 1 1-
                            01-doctll'
                                     nentstllatS-l-())k1(
                                                        .believed svotlld 17c dal'
                                                                                 nagillg tt)tlle (-1inttlll

  t'Aalnpaign. Forcxanlple:

                    /N.stlcscribed above,o1)orabout.July 25,2()16, S'1'
                                                                      ()N L:,
                                                                            -sentl'erstlll1an enlttiltllltt
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 15 of 23




                    rcad,içt-ietto gthcheadoftlrganizatiilnl)ialtf'
                                                                  àctlatlorianElnbassyinl-ondollalld            -




                    gettllc(
                           pendingIltlrgallizatiolll1elllails...tlley'dealNvitll17()tllldatitlll-allcgu-tily-'-
                                                                                                       .



                    (311oraboutSeptelnbcr 18, 2()16,S-1'
                                                       (.
                                                        )N
                                                         '.L-scnttltcxt1)lessage to Iàel-
                                                                                        stll'
                                                                                            l2 thatsaid                  .


                    tt1as
                        ll:e-lzzailing uarcqtlcstt(7passol1to gthchead(71-(')l.gJtnizllti('
                                                                                          )n 1I,'* :11'1t1l'hcll
                   clnailctlPcrson 2 an articleB'ith allcgationsagainstthen- calltiidateClintollrclatcd

                   to hcr scrvice as Secretary of Stttte               .




                   Organ.
                        ization 11forany State or1IRI' e-lllëtil 1-1't)11) z4 tlgust 1()to z'
                                                                           ..               Nugust3()
                  particularly on Augtlst20, 2011thatnlentiont
                                                             lthusubjcct()t-theaniclejorcontil-a)
                  thisnarrativc,''

                  On ortlbotltScptclnbcr 19, 20l6,ST()N 1-
                                                         '
                                                         -texted I'crson 2 agttin, svriting -sl'ass luy

                  lllessage...toI.
                                 thchead01-(-
                                            lrganization l1.''I'erson2rt-spoluled.-*1(1id,''al-
                                                                                              tdthe
                  Ilcxtday Pel-
                              stlrl2,oI1an elnailblilltl-copietltt)ST()'
                                                                       N Es ttlrvvardckltlle requcstt()

                  an attorney Nvho had the ability to contacttllc heatlot-(lrgal'
                                                                                liztttiol'
                                                                                         l1.

       S'l
         '1)N lî'sI7alse 11nklN/
                               lisleakliIIJ.,
                                            s'
                                             J-
                                              e-
                                               s'
                                                -i!
                                                  .
                                                  p?-q!,
                                                       )
                                                       ;'
                                                        .A bj)1l1()J-
                                                         -.-- ..- -.)p1.!(!).(.
                                                                    '       .-lI)if
                                                                                  lgtionsNyith t-
                                                                                  .     -        -yItlentit5eql
                                                                                                1i--       .-

                                                 lntel'll1eqliary
                                                              -




         D tlring his HICSCI testilnolly,S'FIDN rtsvas askcd repeatedly abtdut his ctlnll-
                                                                                         ntlnicatitdlls

  withthuperson hc identified ashisilltcnncdiary. S'
                                                   1'
                                                    O NE falscly alld nlisleadillgly statcd thatl.
                                                                                                 1c
  had never colulnunicated w ith his interlnediary il1'
                                                      writing in any vvay. lluring (lne exchange!

  STON'
      f.
       ) l'
          klsely and Iuisleadingly claillled onty                                have sptlken vvitll tl'
                                                                                                       lc illterlnetlittry

  tclephonically:

                           ll-
                             11(1$.
                                  vdidyoucolnnpunieatt.u/iththeinterjnetliary?
                          ('
                           .l
                            verthe phone.
                          .Alld did you have any other lneans0f-conlnltlnicatillg vs'
                                                                                    zitll
                           thttinterrnediary'?
                          N o.
                          N o textlnessagcssnt)-.llone ofthe list, rigllt'
                                                                         ?
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 16 of 23




   l-atcr during his testinltlny, S'l'
                                     (.)N F- agai11 falsely tlcllied cvttr c(ln'
                                                                   v           11-
                                                                                 ntlnicating svith his
                                                                                   .



   illtel-lncdiary i1,
                     1svriting:

                   (,
                    ).
                     -     Soiti
                           wr  ylou  nal
                                 lgil1cvly
                                         crWi
                                            ct
                                             on
                                             y?lllltlnicated with your internlcdiary


                   Q.:     Nevercn-lailedhinlo1-texted hiln'  ?
                   A:      Lle'snotan tluailguy.
                   (?:     So a1lyollrcollversations s'
                                                      $.
                                                       'itll hin-
                                                                lvvere in persoa 01-(lver
                           thc phone.
                           Correct.

          In truth and in (kct,asdescribed above, S'l-()NI7,and IAerslln 2 (u'h('S'I'
                                                                                    CIN t,
                                                                                         -ik-lentified l('
                                                                                         '
   I'
    IPSCI as Ilis intcnnediary) ungagcd in frcqtlent writtcn conlnlullication by clnail and tcxt
  rnessage. S-1-()N E also engagcd in frcquenturrittcn conlnlunication 17).elllailalld textlnessage
                                                                               .
                                                                               .




  '
  w ith Persoll1,wllo also provided STO'
                                       N 1-!Nvitllillfbrlllatiol'
                                               .                llvgarding fll'
                                                                              gltlliztttitlll1,
          Svritten colnlnunicationsbetw-
                                       een S'
                                            '
                                            l'
                                             ()'
                                               N E and Pcrson 1and betNveellS'1'
                                                                               O N L--
                                                                                     'and Person 2
                                                                                           .



  continued through S'I'()N P-'sI-IPSC ItestinAony. Indeed,on otaboulSeptenlbcr26s 2017 .ll)e day

  that S'
        1-()N7E'tcstificd bctbrc IIPS(7
                                      ,I and dcnicd                                                  tklxt

  l'
   ncssagesfroln làerson 2.
                          ..
                           --S'l'
                                ()N F- and l'erson 2 excllanged overthirty tex(nlessages.

         Certain electronic l'
                             ntssages betwcen STIIN
                                                  ''E and Persoll 1 and bctvvttetl S-1-(IN E afld

  Person 2 w ould have been m aterialto HPSCI. Forvxttlnple:

                  In or arotlnd July 2016, STIIN E ttlnailed Pcrson           lo eb et to'' 1ht.
                                                                                               t httad
                  tlrganization land obtailltlle pclldil)g clllails.



                  reqtlcsttt)the hcad of('
                                         lrgallizatioll 1.

                  (.
                   ln oraboutJanuary 6,20 17, Pcrson 2 scntS7-()N
                                                                ,F,111-
                                                                      1ttllll
                                                                            i
                                                                            tilthtttIlad tlltlstlltiet!t
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 17 of 23




                   line tti3ack cllanl'
                                      lclbs--' In tlle elnail,l'ersoll 2 w'
                                                                          rtlte, û-sk-ell1have ptltLtdgetIltpr

                   tilnclinesg'
                              jalldyottI-1saidytluhavcaback-challnclvvayllacltItlnolltl)beforelhad
                                               .




                   IthcheadofOrganizalion 11onl'
                                               uyshow ...Ihavcncverlladaconvcrsationvvith
                   Itllc hcad ofOrgallization 1lotllcfthal,1-
                                                            1-
                                                             t3/rttdik)sl-
                                                                         ttls.
                                                                             v            . . .   l I'
                                                                                                     lklve pieccd it a11
                   togethel-...so you lmay asNvelltel1thetrtlth thatyotlhad no bttcl
                                                                                   t- chalulelol'tllere's

                   the gtty you vvere lalking aboutearly zXtlgtlst.''

    S'I-
       O NE $s l-
                x
                'alsc and N/
                           fit
                             klçgr
                                 -
                                 tinl-
                                 - - k
                                     r.
                                      --
                                       l
                                       '
                                       --estimon3,AI'tptltComrntlpic< ig)()ï-.. i).
                                                                              h,. l)..
                                                                                     !-hç.
                                                                                         -TrkIr.
                                                                                               7)1)l--
                                                                                                     .
                                                                                                     t
                                                                                                     rkpr
                                                                                                        lppgi
                                                                           .   .   .. .     ..-   ....            g.
                                                                                                                v -n
           D uring hisHPS(?ltestimony,STONE vvasaskecl, Sèdid youdisctàssyottrcollv'
                             -
                                                                                   ersationsNvitll
   theintcrrnediary '
                    vvith allyoncillvolved in tlleTrul'
                                                      np cannxtigll-
                                                                   -l
                                                                    ''S-I-()N'17
                                                                               .ll-
                                                                               .  tlst
                                                                                     lly alld tllislead'il'
                                                                                                          lgly
   answercd,%#ldid not-'' ln truth ttnd in f'
                                            act, and as dcscribed above,S'1-('
                                                                             )'
                                                                              N 1'
                                                                                 !spoke to nltlltiple
   intlividuals involvcd in the 'l-rulnp Catnpaigllaboutsvhat he clailned t() have leal-nek! Ihlln his

  intmnutttiary to O rganization l, including thc lk)llow ing:

                   (-)1z lntlltiple occasions, S'l-()N l-
                                                       .' told scnior Trul
                                                                         up C'anlpaign ot-
                                                                                         licials abtlut

                  nlaterials possessed by Organization lalld thtttilning t)f l-
                                                                              uturttreleases.

                  ()n oraboutOctober3,2()l6,STIIN
                                                'E qvrote to a suppol-terillvolved svith thc'lkunlp

                  Calnpaign,Qkspokc t()m y f-
                                            riend in I.t'
                                                        pntloll1.1stnight.Thc payload isstillconlillg.''

                  (.
                   )11orabllutOctobcr4, 2016,S-l-
                                                ()NE told a high-ranking 'Frulup Canlpaign oflicial

                  thattheheadoftlrganization 1had a$-tslefiotlsscctlrityconcenl''butNvotlldreleasc
                  'sa load every Nveek'going fbrïvard.''

    Attelnpts to Prcvent Ptrsfln 2 froln t'
      ..                               .  .tplltratlittinj-!STIINE'SFalsc Statttnlents to I'
                                          '                                                IPSC'1                 .



  36.      ()n orabout(lctober 19, 20l7,S''l-()N E sentPerson 2 an cxcerpto1-his lettert()IIPS('-Ithat
                                                   -




  idcntitscd Pcrson 2 as his 'tinterlnediary''to ('lrganizatitlll 1. S-I-(.
                                                                          3N 1.
                                                                              -
                                                                              'urged I'el'soll2,ifasked hy
                                                                              .
  IIPSCJI,tt)falsely confirnxqvhatS'l'
                                     ()N'1.
                                          :
                                          'haklp.reviously tcstifictlto,includil'
                                           .                                    lg'thatitNvas Pel.
                                                                                                 s(
                                                                                                  ')1
                                                                                                    )2
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 18 of 23




     vllt)prllvitlcd S'1'()N1.-- M.
    h'                      -     vith thc basis forS'I'
                                                       (3N l(-s earlj'A l1gugt2()16 stlttel'
                                                                                           nents ttl-
                                                                                                    )t)tltc
                                                                                                          tl1'
                                                                                                             1tacl
   Nvith (lrganization l. lAerson 2 rcpeatcdly told S'l'(-
                                                         )N'1-
                                                             )tlutthis testilnolly vvas false and told l'
                                                             .                                          titl'
                                                                                                            t
   to col-
         recthis testilnony to IIPSCI. S'
                                        1'()N I$-. did notdo so. STONE tlzen ellgaged in a prolonged
                                                    .




   effortt()preventPcrson 2 fi-onlcontradicting S'l-()NE'sfalse state
                                                                     lncllts tt)11PSC.
                                                                                     'l.
           ln oraround N ovelnbcr20 17, Person 2rcceived areqtlestli'()11111PSC'
                                                                               -ltotestifyN'
                                                                                  -
                                                                                  .        olulltarily
   btfurc thc colnn'
                   littee. A herbeing contaeted by H I'S(%-1,lAerson 2 spoke and texted repcatetlly N
                                                                  -
                                                                                                    N.
                                                                                                     'il1)    ,



   S-'
     l'ON E. ln thcsc discussions, S-1'(7N E sought'
                                                   to havc l'crson 2 tcstify f-
                                                                              alscly eitherthatPcrsoll2
   w as thc identitied interrnediary orthatPcrsol)2 cotlld n('
                                                             ltrem elnbcrB'llat he had told S'l'O Nl:'
                                                                                      .
                                                                                                                  .   ,


   A ltenlatively,S41)N
                      ''E sought to have Pcrson 2 invoke his FiftllAfnelltllllttlltriglltagaiIlststllt-

   incrilnination. 1.
                    -
                    01-cxalnple:

                   f)n orabotltNovenlber 19
                                          . , 2(
                                               )l7,in a tcxtnlessage to S'l't)N 1
                                                                                -'
                                                                                 ,- l
                                                                                    'erson 2 said that
                   hislavvycrw'
                              antcd toscchin:(Pcrson2) S-l'C)N E responded. %ikstollesvallit. Plead
                                                                      .



                   thc f'
                        ifth. Anything to save the plan'. . . ltichard N ixon-'' ()1-1(11-aboutNovelnber
                                                                                          ..




                       20!7, Pel'son 2 infornltd I'IPSIN
                                                       -I t
                                                          llat he detilîlletl i1l'SC-
                                                                                    .1's request for a
                                                                                          .



                  voltlntary intervicNv.

                  ()11orabtltltNovelnber21, 2()17,llerson 2 textcd STIDNE , $'lNvastold thattlpehotlse

                  clln-
                      tl-
                        nittk:e lawr
                                   yer told m y laAvyc,
                                                      r that l Nvillbu getting a subpoena.'' S-1'O N L.

                  responded,b-'l-hatw as the pointatvvhich your lasvycrs should havc told thenlyotl

                  u'ould assertyotl'5th A.lnendlnentrigllts ifcolupcllcd to appear.''

                  O11or abotlt N
                               ' ovenlber 28, 2017, Pcrson 2 rcceived a stIllpocna colllpelling I'
                                                                                                 lis
                  testil'
                        nony bcfore I-IPS('
                                        . -
                                          aI. Person 2 infbrl-
                                                             ned S'I-()'
                                                                       N E ofthe stlbpoella.

                  (.
                   :11orabotltN ovttlllbcr3(), 2()17,ST()N I7,askud Persoll t to Nvrltttpttbliely ttbotlt
                                                             -
                                                             ..




                  l'ersol'
                         t2. Person 1 respondetl, sh/tl-e you surc you '
                                                                       svltlltto lllake stllnetlling otltof



                                                        18
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 19 of 23




                   tllisnovv'
                            ? W hy llotwaitto scc w'
                                                   hat(Pcrson 21cltles. '
                                                                        5
                                                                        /()tl1.
                                                                              1lay bctlel'-ttlltlilpg .




                   ytlursel1-too lnuch- raising Ilcvv tltlestions tllat'
                                                                       vs'i11t'
                                                                              uell'
                                                                                  leï'
                                                                                     $-il'
                                                                                     .   ltltlirics. '
                                                                                                     I-l'
                                                                                                        1is l'
                                                                                                             1-lay
                   be :t.tinye to say less, nl't I-
                                                  no1'
                                                     e.'' S'l-
                                                             ()hlI:
                                                                  -rcslltnnded b)'
                                                                                 -tclIil)g l'ttl-hlt?ll 1 1hat
                   Perslln 2 kdw i11take the stll-,
                                                  -vbutlet'sllold a Cll1y.'-

                   (311lnultiple occasions,including on or abottt 1lcccl-
                                                                        nbtlr 1, 2()17, S'l-()NL:
                                                                                                '1('
                                                                                                   )ld
                   Persol)2 thatPerson 2 should do a $-Fral'
                                                           tk Pclltangeli''bcfore H lAS(*1 in orderto
                                                                                                  .



                  avoid colltrad
                               'icting S'l'
                                          ()Nl-
                                              '
                                              .'stcstillltlll(
                                                             y. 17rank Pelltallgeliis1
                                                                                     4ellaluctel'iI1the f'
                                                                                                         illll

                   l'
                    he /.7t?z'
                             J'
                             @t
                              ':/:c,'
                               z    ,.
                                     'lklrtl1,Ns'
                                                hich both S-l'CIN E and Person 2 had disctlsset'l, &v11t')
                                                                .




                  testifiesbctbrea congressionalcon-
                                                   llnittec and in thattestinltpny clainlsno'
                                                                                            tto knoïv

                  uriticalinfbrnlation thathcdoes in f'
                                                      actknou'.

                  (.)1.
                      1.oraboutllecenlber ls20I7, S'I'
                                                     (-)N l'
                                                           -texted lï
                                                                    'kll-stln 2,-brNnd' if'yotlturlled over

                  allything tt)the I
                                   -
                                   '
                                   C'
                                    B Ilclltl'l'
                                               e a tk)ol.'' Latertllattlay,làerstlll2 texted S'F(-)'N E- :-5'()u

                  need to alnend yottrtestintony beforc ltestit-
                                                               y o1)thc 15th.'' S'1'
                                                                                   C)N 1.
                                                                                        -7
                                                                                         ,resptlnded,itl1-

                  youtestifkyotl'reafool.I3ecatlseot-trolnp1couldncvergetasvayNvitl)acertain
                  Isicln&yl'
                           CifthzNnlendlnentrightsbutyoucan.lguarantccyouyoual'
                                                                              etlleoneïs'l:()
                  getsindictcdfbrperjuryifyou'restupidcntlughtotcstify.''
          On t)raboutD ecelnber 12,2017,Persoll2 intbrnlttd lIPSCItllatilttifltelltlktd tt)assertllis

  l'
   -ifth zNnlcndluentprivilcgc againstsclf-incriluination ifrcqtlired to appearby subpoena. Person 2

  invtlked his Filth A nlendl-
                             nent privilege in part to avoid providing cvidellce tl1lll Nvotlld shflvv

  S-l-(.
       )NE'sprcviotlstestinlolly to C-ongl-ess Bras false   .




         1701lo'
               svillg. Person 2's i1,
                                    1voeation o1-his Filth z'
                                                            Nn'
                                                              lendnxelltprivilege tlot to testil-
                                                              .                                 )'belk)rt-   .




  l1PS(.
       >
       -l S-1-()'
                N1-and Perstll'
                              12 tltdnli1-
                                         1ttetltt3have tIiscussitlns abtlutthe variotts invcstigatitllls intl)

  Russian intcrlkrcncc in thc 2()16
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 20 of 23




   investigators. lltlring these conversationg, S''l'(.
                                                      )N
                                                       .'1-- rcpeated1).
                                                                       , nlade statenlcl'ts illtellt-
                                                                                                    lecl tt)

   prevelltPcrson 2 frolu cooperating Nvith tlle investigatiolls. 1-
                                                                   't
                                                                    arexluuple:
                  0n or about Dccelmbcr 24, 2017, Person 2 textcd S'1'
                                                                     O N 11', b;lnlt
                                                                                   ttlthe head 01-
                  (lrganization1)fbrflijrsttilnctllisycal
                                                        lrlscpt7...docsprtlvetllat       . .. .   h-'tlu shtptlld
                  bc honcstw fbi...

                  approxinaatcly tvvo luinuteslatcr, ::1:1.
                                                          11nottalking to tl'
                                                                            )e FB land il-yotlrsl-
                                                                                                 nart),
                                                                                                      'otl

                  woll'teitller-''

                  (71101-aboutzkpril9,2018, ST(-
                                               .
                                               )'
                                                N E u'rote i1)an eluailt()Person 2, ;t'Y(')u are :4rat.

                  A stoolie. h'lltlbackstab yourfriends-rtln ytJtlr lntptlt11 1-
                                                                               1)/Iaw ycrh are dying R ip

                 you to shrcds.'' ST()'
                                      N'fï also said he svotlld 'ttak'c that dog aNvay froln you.'-

                 referring to Person 2'sdog. ('
                                              -
                                              )n o1-aboutthe salme day,S'I'
                                                 .                        ()N I'
                                                                               !w rote to Person 2,

                 %$lanlsoready.lwet'sgetiton.PrcparetodieIexpletivel--'
                 O n or aboutM ay'2l,20l8,Pcrson 2 n'rotc i11an eluaitto S'l'
                                                                            ()N iz'. ibYotlshotlld

                 have justbecn honestwith thttllousc Intelcolmlnitlec...you'veopel-
                                                                                  lcd ytltlrself
                 up to pcrjury chargcs likc an idiot,''
                 lyxpletivel. You got nothing. Keep rtlluling your 11,
                                                                     10t.
                                                                        1th antll3ilfile a bar
                 cornplaintagainstyourtiicnd gthcitttorncy kvllo llatltlleabi1ity t()tlkllltacttllellead
                 oj*(()l.ga.nl
                             *zatl
                                 *on j).1'
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 21 of 23




                                               f'O t;NT O N F
                                       (Obstruction ofProceeding)
   40.    Paragraplls 1through 39 (71-thislndictlnelltarc re-allegcd and incorporateklby rcferencc as

   ifftllly settbl-
                  th herein.

  4 l.    Frtllu in or around N1a).
                                  '20 17 through at least Decclnber 2017, svithin the l'listrict ol-

   Colunltnia anclclscvvhcrc, thc dcfcndant R()(Jl(R J-zNSIIN S'1-())N l:
                                                   .                    ',.1R., corruptly intluencetl.

  obstrtlcted, im peded, alld endeavored to inllttence, obstruct, and inqpcde the due alld proper

  exerciseofthepoqvel-ofinqtliryunderNvhicl'
                                           lany inqtliry ftlld irlvestigation isbeinghitd by citlle).

  l-lousc,and any conlm ittcc of cither llousc and any .iointcol
                                                               nlnit-tce of1he Congrëss,to u'it:
  S'I-()NI7-tegtiticd falsktly and t-
                                    nisleadîngly at 2
                                                    '
                                                    1 1lPS('
                                                       .   -I hearing in or artlund Septclmbtlr 2()l7'
                                                                                                     ,


  S'1'()NE failedtoturn ovcrand lied abouttl4eexistenceofrcsponsiverecordsto l-ll'SC1'stequests

  aboutdocunlents; STO'N E sublnit-
                                  tcd and caused to be sublnittcd a letter lo lIIASC I falsely and

  Inisleadingly describing conllnunicationswitllPcrson 2,'alld STI'
                                                                  INI-
                                                                     t
                                                                     )attenlpted to llave I'el'
                                                                                              stll)2
  testify falsely belbreH PSCIorpreventhirn from testifying.

          A11in violation of'l'
                              -itle 18,1.)1'
                                           1ited States (7
                                                         -()(le,Secti()lts 1505 and 2
                                                                                    .
Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 22 of 23




                                                 C OU NTS 'l'W O -I'11R()Ut1l1 SIX
                                                        (FalseStatements)
      42.         Paragraphs 1 thl-ough 39 ofthistndictlncntare re-allegetland incol-porated by rrfel
                                                                                                    -ttllkrr as

      iffully sctforth hcrcin.

                  On oraboutSeptember26.2017,wz
                                              ithin tbeDistrictofCzoltunbiaand clscwhere, in alnatter

      within thejurisklic.
                         tion oftlle legislativc bl'allch ofthe (soverlu-nentol-thc llnitcd States,the
      detkndantROGER JASON STONE,JR.,knowiugly and willfully made and tutused to bem ade

      m aterially falsc,tsctitious,and fraudulentgttttutnentsand representations, to Nvit'
                                                                                         .
  '
      ;
      ,          Cûunt                                           Ik.xalseStatelncnt
      ) i!   .                       .
                                             .



                  2          STON E testifiud falscly thathc did nothavc cnaails Nvith third parties about
                             thc hcad ofOrgallizatioll1,alld thltthe did nothaveany documellts.elnails, '
      l                      ortextnlessagesthatrefe?to the head ofO rganization l.
      1
      l           3          STON E tcstitscd falscly thathis August2()16 refcrences to being i!1contact
      j
      '                                       -
                             svith the Ilead ol ()1-ganization 1 w'ert refbrenees to c(.
                                         '       '
                                                                                         ll'
                                                                                           lllltulhieatiolls '
                                                                                                             writl1 a
                             single '*go-betvveen,'' ltl-
                                                        ntlttlal friend '' and %sintcrnzediary,'' vvho S'I'()N 17   -
                             identilled as Person 2.                                                                  !
                                                                                                                     1
                             STON E testiGed falsely thathe diklnotask the persoll11c refcrrcd to as his '      j
                             t'fo-betyveen,'''Klmutualfriend'''and tbintenncdiaryp''to conuntlnic:tte anythillg I
                                                                                                                '
                             to the head of(lrganization 1alld did notask the intenuediary to do anl-thillg 1
                             ol1ST(IN 'E'sbthalf.
                  5          STON E testifed falsely that he and the person he relkrred to as his -$go-
                             betw een,''itlnutualfriend,''and ttintcnncdiary''did notconu'
                                                                                         ntlnicate via text
                             lnessage ol-
                                          tznlailabout(lrgallization 1.                                    è
                                                                                                           (
                                                                                                                     l
                  6
                             STON E tcstit-
                                          icd falsely thathe had neverdiscussed hisconvcrsationsw ith the ;
                                                                                                          :
                             P0rSOn he rcfeln-
                                             cd to as his itgo-betsvccn,'' û'lntltttal friend,'' antlt
                                                                                                     q
                             tûintenncdiary''with anyolle illvolvcd in the 'l'
                                                                             l-ul'
                                                                                 nllCalnpaign.


                  Allin violationof'l-itle 18,Untted StatesCode,Seetionsl0()1(a)(2)and2.




                                                                22
    Case 0:19-mj-06039-LSS Document 1 Entered on FLSD Docket 01/25/2019 Page 23 of 23




                                                   C ()U N 'I'S1(V E N
                                                 (W itness'rampcrillg)
       44.     Paragritphs 1 thl-kltlglp39
                                         .oftllis llltlictlllelltare l'
                                                                      e-alleged al'
                                                                                  ltlillcorporkttttklby ref'
                                                                                                           el'ellt:
                                                                                                                  e as

       iffully setfol4h hcrcil).
       45.      Betwccn in or around Scptelmbcr20l7 all(lprcsttllt,w-ithil)the 13iqtl'
                                                                                     ict()f(A
                                                                                            '
                                                                                            tlltllnbia alld

       clscwhcrc,the dcl
                       'bndantROG E'R JA SON S-1'
                                                f.
                                                 )N L',J11.,kulowingly ant
                                                                         j intentitlnally con'uptly

       pcrsuadcd lmd attem pted to colruptly pcrsuadc another pcrson,to wit:l'erson 2,n.
                                                                                       ith iyètellt to

       inlluence,delay,and preventthtttestim tlny of'arl)?perstm il1an ol-
                                                                         ficialJlroceedillg.

                A1linviolation ofTitte 18,UnitedSttttcsCodc,Section 15I2(b)(1),




                                                                                  &
                                                                  RobertS.Nzluellcr,IlI
                                                                  SpecialCounsel
                                                                  tJ.S.llepartnpentofJusticc

'
       A TRtJE BILL:




        9(' C.
             4
             , .j*'1 j
                 .z
               Z


       llate: January 24,2019
